Citation Nr: 1010101	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1958, from August 1974 to June 1978, and from 
October 1983 to December 1993.  He died in May 2006.  The 
appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The Veteran died in May 2006.  Of record is a certificate 
of death listing the immediate cause of death as cardiac 
arrest due to or as a consequence of chronic obstructive 
pulmonary disease (COPD).

2.  At the time of the Veteran's death, service connection 
was in effect for the following disabilities: bilateral 
cataract extraction with lens implant; hearing loss; and, 
recurrent, idiopathic pericarditis.

3.  The cause of the Veteran's death, cardiac arrest due to 
COPD, did not have onset during active service and has not 
otherwise been shown by competent medical evidence to be 
etiologically related to active service.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.

5.  The Veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death; 
the Veteran's total evaluation was not continuously in effect 
from the date of separation from service; the Veteran was not 
a former prisoner of war (POW); nor would the Veteran have 
received a total disability rating for 10 years or 
continuously from discharge from service but for clear and 
unmistakable error on the part of VA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).
 
In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2009).

In this case, the Veteran's certificate of death shows that 
he died in May 2006 as a result of cardiac arrest due to or 
as a consequence of COPD.  At the time of the Veteran's 
death, service connection was in effect for the following 
disabilities: bilateral cataract extraction with lens 
implant, hearing loss, and recurrent, idiopathic 
pericarditis.

The Veteran's service-connected disabilities are not listed 
as a cause of his death on the death certificate and no 
evidence of record provides any indication that his service-
connected disabilities either caused his death or contributed 
to his death.

Moreover, the preponderance of evidence is against a finding 
that the conditions that caused his death had onset during 
service or were otherwise related to his service, including 
his service-connected disabilities.

A service treatment report from March 1976 indicated that the 
Veteran began having episodes of chest pain intermittently.  
In December 1976, the Veteran was hospitalized and a 
diagnosis of acute pericarditis was made.  The Veteran was 
treated with aspirin with resolution of his chest pain by the 
time of discharge from the hospital.  In June 1976, the 
Veteran was again treated for chest pains.  Episodic chest 
pain was further noted in January 1977, which was assessed as 
recurrent idiopathic pericarditis.  

Another service treatment report from July 1977 revealed 
complaints of substernal chest pains radiating into the left 
shoulder down into the left arm with electrocardiograms 
consistent with pericarditis.  It was felt that the Veteran 
was unfit for duty and his case was presented to the physical 
evaluation board for disposition.  The Veteran was discharged 
from service in June 1978 with a disability diagnosed as 
recurrent idiopathic pericarditis.

The Veteran reenlisted for duty in October 1983 until 
December 1993.  During that period he had complaints of chest 
pain in May 1988 but no diagnosis was rendered.  No 
additional complaints or treatment are revealed during this 
tour of duty.
Indeed, a separation report of medical examination from March 
1993 indicated that the Veteran had a normal clinical 
evaluation of his heart.  However, it was also noted that the 
Veteran was previously on a temporary disabled list (TDRL) 
for acute reoccurring idiopathic pericarditis.  

The Board finds that the post-service treatment records, as a 
whole, provide evidence against this claim, outweighing the 
statements of the appellant.  Indeed, from 1997 to the 
Veteran's death in 2006, there appears to be no mention of 
pericarditis.  The record reflects that the last recurrence 
of his pericarditis was in 1988.

The appellant claims that the Veteran's service-connected 
pericarditis was a contributing cause of his death, namely, 
his cardiac arrest.  Given the Veteran's history of a heart 
condition, his cause of death, and the appellant's 
contention, a medical opinion was obtained regarding t	he 
relationship between the Veteran's service-connected 
pericarditis and his cause of death.

In July 2008, the examining physician noted her review of the 
Veteran's entire medical record, including the Veteran's VA 
electronic record.  She also noted the Veteran's cause of 
death as cardiac arrest due to COPD.  The examiner indicated 
that that while the Veteran was service connected for 
pericarditis, "the evidence of record does not show that his 
condition contributed in any way to the Veteran's death.  The 
Veteran was last evaluated for [pericarditis in] May 1994 at 
which time the VA exam results show no abnormality of the 
heart, no murmurs, heart rate or rhythm irregularities and 
the chest was clear."  

Furthermore, the examiner explained that a mycoardial 
infarction, or heart attack, was not invoked as a cause of 
death.  Moreover, a history of pericarditis is not widely 
accepted as a risk factor for coronary artery disease or 
heart attack.  She clarified that tobacco use is clearly 
associated with both heart attack and COPD and noted that the 
Veteran was a long time and ongoing smoker.

The examiner also noted that there appeared to be confusion 
with regard to pericarditis and endocarditis in the 
appellant's contentions.  The examiner explained that 
pericarditis is an inflammation of the pericardial sac - a 
sac-like structure which cradles the heart.  Endocarditis is 
an inflammation and/or infection of the heart itself.  She 
revealed that a history of pericarditis is not recognized as 
a reason to require antibiotic prophylaxis for dental or 
other procedures.  The examiner went on to explain that 
pericarditis or a history of pericarditis would not 
necessarily "weaken the heart muscle."

Ultimately, the examiner opined that "it is less likely than 
not that the veteran's cardiopulmonary demise was caused by 
or a result of his service connected pericarditis."  As the 
conclusion was accompanied by a clear rationale and was based 
on a review of the record, it is found to be highly 
probative.  No other medical evidence of record refutes that 
opinion.  

While the appellant believes that the Veteran's terminal 
cardiac arrest was related to his active service, she has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for the cause 
of the Veteran's death, and the appellant's claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

DIC benefits under 38 U.S.C.A. § 1318

If the Veteran's death is not determined to be service 
connected, as in this case, a surviving spouse or children 
may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse or 
children of a "deceased veteran" in the same manner as if the 
death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who at 
death was either was in receipt of compensation, or was 
"entitled to receive" compensation, for service-connected 
disabilities rated totally disabling. 38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

Because VA was paying compensation to the Veteran at the time 
of his death, the term "entitled to receive" is not 
applicable to the appellants' claim.  There is no basis in 
the post-service medical record to indicate the Veteran was 
entitled to receive a 100 percent rating 10 years before his 
death.

At the time of his death in May 2006, the Veteran was not in 
receipt of a total schedular rating.  In fact, at the time of 
his death, the Veteran had a combined service-connected 
evaluation of 30 percent.  Therefore, a total rating had not 
been in place ten or more years immediately preceding death 
or for at least five years from the date of the Veteran's 
separation from service.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellants' claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).



Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in December 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The notice provided to the appellant here did not address 
either the rating criteria or effective date provisions 
pertinent to her claims.  However, as stated above, this is 
harmless error given that service connection for the cause of 
the Veteran's death is being denied, and hence no rating or 
effective date will be assigned.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


